DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 1, 4, 5, 6, and 8, respectively, of U.S. Patent No. 10,908,551. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader versions of the corresponding claims of the patent. 
The following is an example for comparing claim 1 of this application and claim 2 of US Pat. No. 10,908,551.
Claim 1 of this application
Claim 2 of U.S. Pat. No. US 10,908,551
A toner cartridge for use in an electrophotographic image forming device;
a housing having a top, a bottom, a first side and a second side positioned between a first 3longitudinal end and a second longitudinal end of the housing, the housing has a 4reservoir for holding toner; a photoconductive drum rotatably positioned on the toner cartridge, a portion of an outer 6surface of the photoconductive drum is exposed along the bottom of the housing, the 7photoconductive drum includes a first rotational axis;
A toner cartridge for use in an electrophotographic image forming device, comprising: 2a housing having a top, a bottom, a first side and a second side positioned between a first 3longitudinal end and a second longitudinal end of the housing, the housing has a 4reservoir for holding toner; A respective imaging component
a first drive coupler and a second drive coupler on the second longitudinal end of the 9housing for mating with a first corresponding drive coupler in the image forming device 10and a second corresponding drive coupler in the image forming device for receiving 11rotational motion from the first corresponding drive coupler in the image forming 12device and the second corresponding drive coupler in the image forming device when 13the toner cartridge is installed in the image forming device, the first drive coupler of the 14toner cartridge has a second rotational axis and the second drive coupler of the toner 15cartridge has a third rotational axis, the first drive coupler of the toner cartridge is 16operatively connected to the photoconductive drum to transfer rotational motion to the 17photoconductive drum
a first drive coupler and a second drive 2coupler on the second longitudinal end of the housing for mating with a first corresponding drive 3 coupler in the image forming device and a second corresponding drive coupler in the image 20 of 25Attorney Docket No. P1733-US1-CONIforming device for receiving rotational motion from the first corresponding drive coupler in the 5image forming device and the second corresponding drive coupler in the image forming device 6when the toner cartridge is installed in the image forming device, the first drive coupler of the 7toner cartridge has a first rotational axis and the second drive coupler of the toner cartridge has a 8second rotational axis, 
a first set of electrical contacts and a second set of electrical contacts on the first 19longitudinal end of the housing for contacting a first set of corresponding electrical 20contacts in the image forming device and a second set of corresponding electrical 21contacts in the image forming device when the toner cartridge is installed in the image 22forming device, the first set of electrical contacts of the toner cartridge are each 23electrically connected to processing circuitry positioned on the toner cartridge, the 24second set of electrical contacts of the toner cartridge are each electrically connected to 25a respective imaging component positioned on the toner cartridge, the first set of 26electrical contacts of the toner cartridge is positioned higher than the second set of 27electrical contacts of the toner cartridge; wherein the second set of electrical contacts of the toner cartridge is positioned higher than the first rotational axis and the second rotational axis, the first set of electrical 20 of 23Attorney Docket No. P1733-US1-CON2 contacts of the toner cartridge is positioned higher than the third rotational axis, and the 31second set of electrical contacts of the toner cartridge is positioned lower than the third 32rotational axis
a first set of electrical contacts and a second set of electrical contacts on the first 6longitudinal end of the housing for contacting a first set of corresponding electrical 7contacts in image forming device and a second set of corresponding electrical contacts 8in the image forming device when the toner cartridge is installed in the image forming 9device, the first set of electrical contacts of the toner cartridge are spaced from each 10other along a lateral dimension of the housing that runs from the first side to the second 11side, the second set of electrical contacts of the toner cartridge are spaced from each 12other along the lateral dimension of the housing, the first set of electrical contacts of the 13toner cartridge are each electrically connected to processing circuitry positioned on the 14toner cartridge, the second set of electrical contacts of the toner cartridge are each 15electrically connected to a respective imaging component positioned on the toner 16cartridge (claim 1); the first set of electrical contacts of the toner cartridge and the second set 9of electrical contacts of the toner cartridge are positioned higher than the first rotational axis, the 10first set of electrical contacts of the toner cartridge is positioned higher than the second rotational 11axis and the second set of electrical contacts of the toner cartridge is positioned lower than the 12second rotational axis (claim 2).

The following is an example for comparing claim 1 of this application and claim 2 of US Pat. No. 10,908,551.
Claim 2 of this application
Claim 1 of U.S. Pat. No. US 10,908,551
wherein the first set of electrical contacts of the toner 2cartridge and the second set of electrical contacts of the toner cartridge are unobstructed from 3below permitting the first set of corresponding electrical contacts in the image forming device to 4contact the first set of electrical contacts of the toner cartridge from below and the second set of 5corresponding electrical contacts in the image forming device to contact the second set of 6electrical contacts of the toner cartridge from below when the toner cartridge is installed in the 7image forming device.
the first set of electrical 20contacts of the toner cartridge and the second set of electrical contacts of the toner 21cartridge are unobstructed from below permitting the first set of corresponding 22electrical contacts in the image forming device to contact the first set of electrical 23contacts of the toner cartridge from below and the second set of corresponding 24electrical contacts in the image forming device to contact the second set of electrical 25contacts of the toner cartridge from below when the toner cartridge is installed in the 26image forming device.


The following is an example for comparing claim 3 of this application and claim 4 of US Pat. No. 10,908,551.
Claim 3 of this application
Claim 4 of U.S. Pat. No. US 10,908,551
The toner cartridge of claim 1, wherein the first set of electrical contacts of the toner 2cartridge and the second set of electrical contacts of the toner cartridge face primarily downward 3facilitating the first set of corresponding electrical contacts in the image forming device to 4contact the first set of electrical contacts of the toner cartridge from below and the second set of 5corresponding electrical contacts in the image forming device to contact the second set of 6electrical contacts of the toner cartridge from below when the toner cartridge is installed in the 7image forming device.
The toner cartridge of claim 1, wherein the first set of electrical contacts of the toner 2cartridge and the second set of electrical contacts of the toner cartridge face primarily downward 3facilitating the first set of corresponding electrical contacts in the image forming device to 4contact the first set of electrical contacts of the toner cartridge from below and the second set of 5corresponding electrical contacts in the image forming device to contact the second set of 6electrical contacts of the toner cartridge from below when the toner cartridge is installed in the 7image forming device.


The following is an example for comparing claim 4 of this application and claim 4 of US Pat. No. 10,908,551.
Claim 4 of this application
Claim 5 of U.S. Pat. No. US 10,908,551
The toner cartridge of claim 1, wherein the first set of electrical contacts of the toner 2cartridge and the second set of electrical contacts of the toner cartridge extend outward away 3from the first longitudinal end of the housing along a longitudinal dimension of the housing.
The toner cartridge of claim 1, wherein the first set of electrical contacts of the toner 2cartridge and the second set of electrical contacts of the toner cartridge extend outward away 3from the first longitudinal end of the housing along a longitudinal dimension of the housing.






The following is an example for comparing claim 10 of this application and claim 4 of US Pat. No. 10,908,551.
Claim 10 of this application
Claim 8 of U.S. Pat. No. US 10,908,551
The toner cartridge of claim 1, further comprising a first pocket positioned directly below 2the first set of electrical contacts of the toner cartridge and a second pocket positioned directly 3below the second set of electrical contacts of the toner cartridge permitting additional electrical 4contacts in the image forming device to pass directly below the first set of electrical contacts of 5the toner cartridge and directly below the second set of electrical contacts of the toner cartridge 6along a lateral dimension of the housing that runs from the first side to the second side during 7installation of the toner cartridge into the image forming device.
The toner cartridge of claim 1, further comprising a first pocket positioned directly below 2the first set of electrical contacts of the toner cartridge and a second pocket positioned directly 3below the second set of electrical contacts of the toner cartridge permitting additional electrical 4contacts in the image forming device to pass directly below the first set of electrical contacts of 5the toner cartridge and directly below the second set of electrical contacts of the toner cartridge 6along the lateral dimension of the housing during installation of the toner cartridge into the 7image forming device.


The following is an example for comparing claim 8 of this application and claim 6 of US Pat. No. 10,908,551.
Claim 8 of this application
Claim 6 of U.S. Pat. No. US 10,908,551
The toner cartridge of claim 1, wherein the first set of electrical contacts of the toner 2cartridge is positioned directly above the second set of electrical contacts of the toner cartridge.
The toner cartridge of claim 1, wherein the first set of electrical contacts of the toner 2cartridge is positioned directly above the second set of electrical contacts of the toner cartridge.


As can be seen above, besides wording differences, there are no substantive differences between the present application and the US Pat. No. 10,908,551.  
Therefore, the present claims are not patentably distinct from the copending claims.
Allowable Subject Matter
Claim 5-7, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852